UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G/A Under the Securities Exchange Act of 1934 (Amendment No. 3)* NPS Pharmaceuticals, Inc. (Name of Issuer) Common Stock, $0.001 par value (Title of Class of Securities) 62936P103 (CUSIP Number) December 31, 2010 (Date of event which requires filing of this statement) Check the appropriate box to designate the rule pursuant to which this Schedule 13G is filed: ¨ Rule 13d-1(b) x Rule 13d-1(c) ¨ Rule 13d-1(d) (Page 1 of8 Pages) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No.62936P103 13G/A Page 2 of8 Pages 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS (ENTITIES ONLY) GLG Partners LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See instructions) (a) x (b) ¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United Kingdom NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 754,533 Shares Call rights to purchase 2,376,200 Shares 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 754,533 Shares Call rights to purchase 2,376,200 Shares 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 754,533 Shares Call rights to purchase 2,376,200 Shares 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (see instructions) ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 4.68% 12 TYPE OF REPORTING PERSON (see instructions) PN CUSIP No.62936P103 13G/A Page 3 of8 Pages 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS (ENTITIES ONLY) GLG Partners Limited 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See instructions) (a) x (b) ¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United Kingdom NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 754,533 Shares Call rights to purchase 2,376,200 Shares 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 754,533 Shares Call rights to purchase 2,376,200 Shares 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 754,533 Shares Call rights to purchase 2,376,200 Shares 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (see instructions) ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 4.68% 12 TYPE OF REPORTING PERSON (see instructions) IA, HC CUSIP No. 62936P103 13G/A Page 4 of8 Pages This Amendment No. 3 (this "Amendment") amends the statement on Schedule 13G filed on August 5, 2008 (the "Original Schedule 13G"), as amended by Amendment No. 1, filed on February 9, 2009, and as further amended by Amendment No. 2, filed on February 12, 2010 (the Original Schedule 13G as amended, the "Schedule 13G") with respect to shares of Common Stock, par value $0.001 per share (the "Shares") of NPS Pharmaceuticals, Inc., a Delaware corporation (the "Company"). Capitalized terms used herein and not otherwise defined in this Amendment have the meanings set forth in the Original Schedule 13G.This Amendment amends and restates Items 2(a), 2(b), 4 and 5 in their entirety as set forth below. Item 2(a). NAME OF PERSON FILING: This statement is filed by the entities and persons listed below, who are collectively referred to herein as “Reporting Persons,” with respect to the Shares: (i) Investment Manager GLG Partners, LP (the "Investment Manager"), with respect to the Shares held by certain funds and managed accounts to which the Investment Manager serves as investment manager (collectively, the "GLG Funds"). (ii) General Partner GLG Partners Limited (the “General Partner”), which serves as the general partner of the Investment Manager, with respect to the Shares held by each of the GLG Funds. GLG Partners Inc. is hereby removed as a Reporting Person on the Schedule 13G because it no longer indirectly owns the General Partner Item 2(b). ADDRESS OF PRINCIPAL BUSINESS OFFICE OR, IF NONE, RESIDENCE: The address of the business office of each of the Reporting Persons is: c/o GLG Partners LP, 1 Curzon Street, London W1J 5HB, United Kingdom. CUSIP No. 62936P103 13G/A Page 5 of8 Pages Item 4. OWNERSHIP. Provide the following information regarding the aggregate number and percentage of the class of securities of the issuer identified in Item 1. The information required by Items 4(a) – (c), as of the date hereof, is set forth in Rows 5 – 11 of the cover page for each Reporting Person hereto and is incorporated herein by reference for each such Reporting Person.Based upon the Company's Quarterly Report for the quarterly period ended September 30, 2010, filed on Form 10-Q on November 2, 2010, as of October 27, 2010, there were 66,928,427 Shares outstanding. In calculating the percentage set forth on row 11 of the cover pages, we assumed the exercise of the reported call rights. The Investment Manager, which serves as the investment manager to each of the GLG Funds, may be deemed to be the beneficial owner of all Shares owned by the GLG Funds. The Investment Manager exercises its investment authority directly or indirectly through various entities, including, without limitation, GLG Inc. The General Partner, as general partner to the Investment Manager, may be deemed to be the beneficial owner of all Shares owned by the GLG Funds. Each of the Investment Manager, the General Partner and GLG Inc. hereby disclaims any beneficial ownership of any such Shares, except for their pecuniary interest therein. CUSIP No. 62936P103 13G/A Page 6 of8 Pages Item 5. OWNERSHIP OF FIVE PERCENT OR LESS OF A CLASS. If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following: [X] Exhibits: Exhibit I: Joint Filing Agreement, dated as of February 14, 2011, by and among GLG Partners LP and GLG Partners Limited. CUSIP No. 62936P103 13G/A Page 7 of8 Pages SIGNATURES After reasonable inquiry and to the best ofits knowledge and belief, each of the undersigned certifies that the information with respect to itset forth in this statement is true, complete and correct. Date: February 14, 2011 GLG PARTNERS By: /s/Victoria Parry Name: Victoria Parry Title: Head of Product Legal GLG PARTNERS LIMITED Individually and in its capacty as General Partner of GLG Partners LP By: /s/Emmanuel Roman Name: Emmanuel Roman Title: Co CEO/COO CUSIP No. 13G/A Page 8 of8 Pages EXHIBIT 1 JOINT FILING AGREEMENT This will confirm the agreement by and among the undersigned that the Schedule 13G/A filed with the Securities and Exchange Commission on or about the date hereof with respect to the beneficial ownership by the undersigned of the Shares is being filed, and all amendments thereto will be filed, on behalf of each of the persons and entities named below in accordance with Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended. This Agreement may be executed in two or more counterparts, each of which shall be deemed an original, but all of which together shall constitute one and the same instrument. Date: February 14, 2011 GLG PARTNERS By: /s/Victoria Parry Name: Victoria Parry Title: Head of Product Legal GLG PARTNERS LIMITED Individually and in its capacty as General Partner of GLG Partners LP By: /s/Emmanuel Roman Name: Emmanuel Roman Title: Co CEO/COO
